IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-94,315-01


                   EX PARTE JONATHAN ADRIAN GARCIA, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W16-59669-V(A) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                             ORDER

       Applicant originally pleaded guilty to robbery and was placed on deferred adjudication

community supervision for a period of five years. Later, he was adjudicated guilty and sentenced

to four years’ imprisonment. Applicant did not appeal his conviction. Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that he was denied pre-sentence jail time credit, his continued

incarceration is wrong because he has changed and has a family to support, he cannot fulfill his plans

to be successful while in prison and wants a second chance, and he has learned his lesson.

Applicant’s claim concerning pre-sentence jail time credit is dismissed. Ex parte Ybarra, 149
                                                                                                       2

S.W.3d 147, 148–49 (Tex. Crim. App. 2004) (the appropriate remedy for obtaining pre-sentence jail

time credit is to present the issue to the trial court by way of a nunc pro tunc motion, and if the trial

court fails to respond, to seek relief in the Court of Appeals by way of a petition for a writ of

mandamus). Applicant’s remaining claims are without merit and are denied. Accordingly, this

application is denied in part and dismissed in part. Ex parte Deeringer, 210 S.W.3d 616, 617–18

(Tex. Crim. App. 2006).



Filed: November 23, 2022
Do not publish